Citation Nr: 1821756	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a temporary total evaluation based on treatment for a service-connected disability necessitating a period of convalescence. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to July 1996.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board denied this issue in an April 2017 decision, which the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2017, the parties filed a Joint Motion for Remand (JMR) in which they moved the Court to vacate the April 2017 decision and remand the matter for action consistent with the JMR.  The clerk of the Court granted the JMR in December 2017 and the matter has been returned to the Board for action consistent with the JMR. 

In January 2018, VA mailed a 90-day notification letter to the Veteran and the Virginia Department of VA concerning the Court's December 2017 decision.  Afterward, the Veteran submitted an updated VA 21-22 appointing the American Legion as his representative.  While a new 90-day notification letter was not mailed to the American Legion, the Veteran requested that the Board proceed with his appeal in February 2018.  Moreover, a representative from the American Legion submitted an informal hearing presentation in March 2018, in which she addressed the Court's December 2017 decision.  The Board thus finds that the Veteran and his current representative have received ample notice and time to submit additional evidence in support of his appeal and the Board can proceed without mailing a new 90-day notification letter to the American Legion.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran injured his left leg on July 22, 2010 and was diagnosed with left knee pain, a ruptured left quadriceps tendon, and a posterior cruciate ligament injury.

2. The Veteran underwent surgery on July 23, 2010 for his ruptured quadriceps tendon only and was in a state of convalescence through February 2011. 

3. The Veteran filed for a temporary total evaluation on August 13, 2010.

4. In a November 2016 rating decision, the RO granted service connection for the left quadriceps tendon rupture, effective August 13, 2010, which is the earliest effective date available for this disability.  

5. The Veteran's surgery and convalescence was not part of treatment for the service-connected left knee degenerative changes and limitation of motion disability. 


CONCLUSION OF LAW

The criteria for a temporary total rating based on treatment for a service-connected disability requiring a period of convalescence have not been met.  38 U.S.C. 5107 (2012); 38 C.F.R. § 4.30 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See id.  

The Board finds that VA's duties to notify and assist have been met.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, no new evidence related to the issue on appeal was received after the most recent Supplemental Statement of the Case; thus, all due process considerations have been satisfied. 

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.

Temporary Total Evaluation

The Veteran seeks a temporary total evaluation for the period of convalescence following the surgery he underwent on July 23, 2010.  The Veteran's claim is comprised of two points: first, he is entitled to a temporary total disability rating because his service-connected left quadriceps injury required surgery necessitating convalescence; and second, he is entitled to a temporary total disability because his surgery and convalescence was ultimately necessitated by the left knee disability, which has been service-connected since August 1996.  The Board finds, however, that the Veteran is not entitled to a temporary disability because he was not service-connected for his left quadriceps injury at the time he underwent the surgery that necessitated at least one month of convalescence and because he did not undergo surgery for treatment of his previously service-connected left knee disability.  

Pursuant to 38 C.F.R. § 4.30, a veteran may receive a total disability rating (100 percent) when it is established by report at hospital discharge or outpatient release that entitlement is warranted under paragraph (a)(1), (2), or (3) of this section, effective the date of hospital admission or outpatient treatment.  See 38 C.F.R. § 4.30 (emphasis added).  Total ratings will be assigned "if treatment of a service-connected disability" resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See id. § 4.30(a) (emphasis added). 

In December 1996, the Veteran was service-connected for degenerative changes of the left knee, effective August 1, 1996.  At that time, an October 1996 VA examination showed knee pain and x-rays documented mild degenerative changes of the patellae bilaterally.

On July 22, 2010, the Veteran injured his left leg and was initially diagnosed with knee pain, a ruptured quadriceps tendon, and a posterior cruciate ligament injury.  It was determined that his quadriceps tendon injury required surgical intervention, which took place on July 23, 2010.  During surgery, the surgeon noted a complete quadriceps tendon rupture but no other ligamentous injury to the knee.  The preoperative and postoperative diagnoses were solely rupture of the left quadriceps tendon, and the Veteran was placed on no-duty status from July 22, 2010 through February 24, 2011.  The Board notes that the private post-surgery records state rupture of the right quadriceps tendon, but it is clear from the medical records that surgery was only performed on the left side.  

On August 13, 2010, the Veteran filed a claim for a temporary 100 percent evaluation for his surgery.  The RO denied this claim in a July 2011 decision, but granted service connection for left knee instability, effective August 13, 2010.  In April 2013, the Veteran's private orthopedist opined that the Veteran's left quadriceps tendon rupture was due to his left knee instability.  Based on this evidence, in November 2016, the RO granted service connection for the Veteran's left quadriceps tendon rupture secondary to the service-connected left knee instability, effective August 13, 2010.  

In light of these facts, the Board finds that the Veteran is not entitled to a total evaluation under 38 C.F.R. § 4.30.  The regulation clearly requires that the report at hospital discharge must show that entitlement was warranted effective the date of hospital admission or outpatient treatment.  See id.  Entitlement to a total rating is shown when "treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence."  Id.  (emphasis added).  It is therefore clear that the Veteran must have been service-connected for the left quadriceps disability effective the date of hospital admission or outpatient treatment to receive a convalescent rating under 38 C.F.R. § 4.30.  Thus, even though uncontroverted evidence establishes that the Veteran was in a state of convalescence as a result of the surgery during the claim period and the date of service connection began during the claim period, the Veteran is not entitled to a temporary total disability because treatment began prior to service connection.  

The Board has researched this question and found some non-precedential Court decisions directly on point.  Although these cases are not precedential, they may be cited "for any persuasiveness or reasoning [the decision] contains."  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  For example, in Maccou v. McDonald, the Court affirmed the Board's denial of a temporary total disability claim where the Veteran was not service-connected for her disability during the period of time upon which her claim was based.  See 2017 U.S. App. Vet. Claims LEXIS 26, at *1-3.  Additionally, in Lockridge v. McDonald, the Court held that § 4.30 requires "that a disability be service connected in order to receive a total disability convalescent rating."  2016 U.S. App. Vet. Claims LEXIS 881, at *8-9.  The Court consequently affirmed the Board's denial of a temporary total disability claim because the Veteran "was not service connected for his cardiac disability until 2010, [thus] there was no § 4.30 entitlement to convalescence for the cardiac catheterization administered more than 10 years earlier, in 1999."  Id.   Again, while these decisions are nonprecedential pursuant to U.S. Vet. App. R. 30(a), the Board finds that they are persuasive because they are factually similar to this case.   

In this case, the Veteran underwent surgery for his left quadriceps tendon rupture on July 23, 2010 almost three weeks prior to the service connection effective date for his left quadriceps disability.  Thus, the outpatient release could not demonstrate that entitlement was warranted effective the date treatment began.  See 38 C.F.R. § 4.30.  The Board thus finds that entitlement to a temporary total evaluation is not warranted.  This is not "the Board's interpretation" of the regulation, as the Veteran argued on appeal to the CAVC; rather, it is the exact language of the regulation that is very clear and unambiguous.  This conclusion is also bolstered by how CAVC has resolved similar cases.

The Board further finds that a temporary total disability is not warranted utilizing the service-connected left knee disability, which has been service-connected since August 1996, as the "service-connected disability" described in 38 C.F.R. § 4.30.  The medical records make clear that the surgery was necessary to treat a ruptured left quadriceps tendon and there was no other injury to the left knee.  The medical evidence does not show that his surgery was treatment for his service-connected left knee disability, which, prior to this acute injury, was characterized by degenerative changes and limitation of motion.  The surgery and resulting convalescence was solely for his nonservice-connected (at the time) ruptured left quadriceps tendon. 

Moreover, a plain reading of 38 C.F.R. § 4.30 does not support broadening the award of a temporary total disability to a nonservice-connected disorder that is caused by service-connected disability.  See Ortiz v. Principi, 274 F.3d 1361, 1364 (2001) ("[Any] question of statutory interpretation begins with the language of the statute itself.").  A fundamental requirement under 38 C.F.R. § 4.30 is that "treatment of a service-connected disability" resulted in surgery.  On its face, the phrase does not contemplate treatment of a condition that was caused by with a service-connected disability; instead, it is limited to the service-connected disability that is treated. 

Finally, the Board notes that the effective date for the Veteran's left quadriceps disability is not on appeal and the Veteran cannot make a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Moreover, the Board notes that the effective date, August 13, 2010, is the earliest possible effective date under applicable regulations.  See 38 C.F.R.  3.400("[T]he effective date of an evaluation and award of  . . . compensation . . . will be the date of receipt of the claim or the date entitlement arose, whichever is later.") (emphasis added).  

The Board thus finds that the Veteran's claim for a temporary total evaluation under 38 C.F.R. § 4.30 must be denied. 


ORDER

Entitlement to a temporary total disability for the left quadriceps tendon disability is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


